Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on 12/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species is withdrawn.  Claims 7, 9-11, 14, and 16-18, directed to display panel no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
wherein the plurality of organic light-emitting units is arranged in at least of following manners: an area of at least one of the plurality of organic light-emitting units in the second display region is smaller than an area of each of the plurality of organic light-emitting units with a same light-emitting color in the first display region, or density of the plurality of organic light-emitting units in the first display region is greater than a density of the plurality of organic light-emitting units in the second display region; and 
each of the at least one quantum dot light-emitting unit emits light of a same color as at least one of the plurality of organic light-emitting units located in the second display region” as recited in independent claims 1 and 19, in all of the claims which is not found in the prior art references.
Claims 2-18 and 20 are allowed for the same reasons as claims 1 and 19, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note: the closest prior art Lin et al. (U.S. 2019/0041698 A1, hereinafter refer to Lin) teaches a display panel comprising quantum dot light-emitting unit emits light (DU1) and plurality of organic light-emitting units (DU2/DU3) as shown in Figs.2 and 8; however, Lin does not teach the allowable claim limitation as shown above. In addition, the second closest prior art Ha et al. (U.S. 2020/0096676 A1, hereinafter refer to Ha), teaches plurality of organic light-emitting units in the second display region (310a) is 310b); however, Ha does not teach the display panel comprising quantum dot light-emitting unit emits light and plurality of organic light-emitting units.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/BITEW A DINKE/Primary Examiner, Art Unit 2896